Judgment dated July 29, 1968, in this habeas corpus proceeding, brought by a former wife against her former husband with respect to the custody of their infant son, is unanimously modified on the law, the facts, and in the exercise of discretion to the extent ,of remanding the proceedings to Special Term for further hearings before the Justice who presided at the trial of this cause; such hearings to be conducted after the appointment of the Family Counselling Unit, for the purpose of investigating and reporting, concerning the circumstances with respect to the child’s present environment and the manner in which he is presently being eared for. Of course, the chief concern in 'this, as in all such eases, is the welfare of the child. In determining what is for the best interest of .the child here involved, in the circumstances of this case, it would be most helpful to know under what conditions he is now living, how he is being cared for, and by whom he *911is being eared for. For that reason the matter is remanded. Concur — Eager, J. P., Capozzoli, Rabin and McNally, JJ.